     Case: 1:20-cv-03447 Document #: 15 Filed: 09/02/20 Page 1 of 6 PageID #:43




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEJONG MONTGOMERY,                                      Case No. 20-cv-3447

        Plaintiff,

        v.                                              Hon. Judge Edmund Chang


CITY OF CHICAGO and CHICAGO POLICE                      Hon. Magistrate Young B. Kim
OFFICERS ADAM TESNOW, Star No. 15126
and ANTHONY BLANCO, Star No. 16816



        Defendants.                                   JURY TRIAL DEMANDED

                                FIRST AMENDED COMPLAINT

        NOW COMES Plaintiff DEJONG MONTGOMERY, by and through his attorneys

Christopher Smith Trial Group, LLC, and complaining of Defendants CITY OF CHICAGO and

CHICAGO POLICE OFFICERS ADAM TESNOW, Star No. 15126 and ANTHONY

BLANCO, Star No. 16816 as follows:

                                         INTRODUCTION

        1.      This action is brought pursuant to 42 U.S.C. Section 1983 to redress the

deprivation under color of law of Plaintiff’s rights as secured by the United States Constitution.

                                    JURISDICTION & VENUE

        2.      This Court has jurisdiction of the action pursuant to 28 U.S.C. Sections 1331 and

1367, and venue is proper under 28 U.S.C. Section 1391(b). On information and belief, all

parties reside in this judicial district, and the events giving rise to the claims asserted herein

occurred within the district.
     Case: 1:20-cv-03447 Document #: 15 Filed: 09/02/20 Page 2 of 6 PageID #:44




                                         THE PARTIES

        3.     Plaintiff, DeJong Montgomery, is a resident of the City of Chicago in the County

of Cook, Illinois.

        4.     Defendant City of Chicago (“City”) is a municipal corporation under the laws of

the State of Illinois that operates the City of Chicago Police Department, and, at all times

relevant to the events complained of herein, was the employer of Defendant Officers. The City is

sued pursuant to the doctrine of respondeat superior on the pendant State law claims.

        5.     Chicago Police Officers Adam Tesnow and Anthony Blanco (referred to

collectively as “Defendant Officers”) were at the time of the occurrence City of Chicago Police

Officers. They engaged in the conduct complained of while in the scope of his employment and

under color of law. He is sued in his individual capacity.

                                        BACKGROUND

        6.     On September 24, 2019, in the early evening, Defendant Officers, driving a police

vehicle with license plate No. MP15786, exited their car in a West Side neighborhood.

        7.     Both Defendants, approached a freestanding basketball hoop which consisted of a

hoop, post, and back-board.

        8.     Defendant Officers pulled the equipment into the street and began destroying the

rim and backboard.

        9.     This basketball equipment was purchased by Plaintiff Dejong Montgomery and

two other community members so that neighborhood children would have a safe and fun outdoor

activity.

        10.    Mr. Montgomery was doing construction work on the same block and saw the

Defendant Officers breaking apart the basketball rim and backboard in the street.



                                                 2
     Case: 1:20-cv-03447 Document #: 15 Filed: 09/02/20 Page 3 of 6 PageID #:45




         11.     Mr. Montgomery walked directly to where the officers were breaking the

equipment.

         12.     Mr. Montgomery informed the Defendant Officers that they should not break the

equipment and explained the situation, hoping that the officers would stop.

         13.     Other individuals approached the area where the officers and Mr. Montgomery

were speaking.

         14.     After roughly a minute, Mr. Montgomery began to move towards the sidewalk to

continue the conversation with the officers.

         15.     During the conversation, Mr. Montgomery requested that a supervisor come to the

scene.

         16.     As other individuals watched, Defendant Officers grabbed Mr. Montgomery, and

placed him under arrest.

         17.     Mr. Montgomery was not committing any crime, and Defendants had no lawful

basis to detain him.

         18.     Both Defendants arrested, handcuffed, and searched Mr. Montgomery.

         19.     Mr. Montgomery was humiliated in front of his teenage son.

         20.     Defendant Officers cited Dejong for violating Ordinance 9-60-080, claiming that

Dejong was using the street as a thoroughfare.

         21.     The citation number was P005694869 13.

         22.     Both Defendants caused Dejong to be cited under this ordinance even though they

were in the street destroying Plaintiff’s property, and he approached them directly to inquire

about what was going on.

         23.     On November 19, 2019, on the motion of the Motion of the City of Chicago, the



                                                 3
     Case: 1:20-cv-03447 Document #: 15 Filed: 09/02/20 Page 4 of 6 PageID #:46




citation against Dejong was dismissed by the hearing administrator.



                              COUNT I – 42 U.S.C. § 1983
                 Fourth Amendment: Unreasonable Seizure (Both Defendants)

        24.     Each Paragraph of this Complaint is incorporated as if restated fully herein.

        25.     As described in the preceding paragraphs, Defendants violated Plaintiff's Fourth

Amendment right to be free from unreasonable search and seizure of his property.

        26.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with willful indifference to Plaintiff's constitutional rights.

        27.     The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

        28.     The misconduct described in this Count was undertaken by Defendants within the

scope of their employment and under color of law such that their employer, City of Chicago, is

liable for his actions.

        29.     The misconduct described in this Count was undertaken pursuant to the policy

and practice of the City of Chicago Police Department in the manner described more fully above.

        30.     As a result of the misconduct described in this Count, Plaintiff has suffered

damages, including but not limited to emotional distress, anguish, and financial loss.

                                 COUNT II – 42 U.S.C. § 1983
                               Equal Protection (Both Defendants)

        31.     Each Paragraph of this Complaint is incorporated as if fully restated herein.

        32.     As described more fully above, Defendants denied Plaintiff equal protection of

the law in violation of his constitutional rights.

        33.     The misconduct described in this count was motivated by racial animus and



                                                     4
        Case: 1:20-cv-03447 Document #: 15 Filed: 09/02/20 Page 5 of 6 PageID #:47




constituted purposeful discrimination.

         34.    The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

         35.    The misconduct described in this Count was undertaken by Defendants within the

scope of his employment and under color of law such that his employer, City of Chicago, is

liable for his actions.

         36.    The misconduct described in this Count was undertaken pursuant to the policy

and practice of the City of Chicago Police Department in the manner described more fully above.

         37.    As a result of the misconduct described in this Count, Plaintiff has suffered

damages, including but not limited to emotional distress and anguish.

                                 COUNT III – 42 U.S.C. § 1983
                                 False Arrest (Both Defendants)

         38.    Each Paragraph of this Complaint is incorporated as if fully restated herein.

         39.    Each of the foregoing paragraphs is incorporated as if restated fully herein.

         40.    The actions of Defendant OFFICERS constituted an unreasonable seizure and

false arrest, in violation of the Fourth Amendment to the United States Constitution.

         41.    As a proximate result of the above-detailed OFFICERS’ actions, PLAINTIFF

suffered injuries including pain and suffering, emotional distress, mental anguish, and financial

loss.


                             COUNT IV – STATE LAW CLAIM
                            Malicious Prosecution (Both Defendants)


         42.    Each of the foregoing Paragraphs is incorporated as if restated fully herein.




                                                     5
     Case: 1:20-cv-03447 Document #: 15 Filed: 09/02/20 Page 6 of 6 PageID #:48




          43.   By the actions detailed above, all Defendants sought to and in fact did maliciously

prosecute Plaintiff on false charges for which he knew there was no probable cause.

          44.   All Defendants acted with malice.

          45.   The charges against Plaintiff ended in a manner favorable to him.

          46.   As a direct and proximate result of this malicious prosecution, Plaintiff suffered

injury, including emotional distress.


                               COUNT V – STATE LAW CLAIM
                                   Respondeat Superior

          47.   Each Paragraph of this Complaint is incorporated as if fully restated herein.

          48.   In committing the acts alleged in the preceding paragraphs, Defendant Stewart

was a member and agent of the City of Chicago Police Department acting at all relevant times

within the scope of his employment.

          49.   Defendant City of Chicago is liable as principal for all torts committed by its

agents.

          WHEREFORE, Plaintiff prays for judgment against Defendants for compensatory

damages, costs, reasonable attorney’s fees, and all such other relief as this Court finds just and

equitable.

                                         JURY DEMAND

          Plaintiff, DEJONG MONTGOMERY, hereby demands a trial by jury pursuant to Federal

Rule of Civil Procedure 38(b) on all issues so triable.

                                                              RESPECTFULLY SUBMITTED,

                                                                   /s/ Christopher R. Smith
                                                              One of the Attorneys for Plaintiff




                                                  6
